MEMORANDUM OPINION
                                        No. 04-10-00921-CR

                                       David Cepeda JONES,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1994CR5367W
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 26, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on August 5, 1997. The notice

of appeal was due to be filed on September 4, 1997. TEX. R. APP. P. 26.2(a). Appellant filed a

notice of appeal on November 30, 2010. A timely notice of appeal is necessary to invoke a court

of appeals’ jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Because appellant failed to file a timely notice of appeal, this appeal is dismissed for lack of

jurisdiction. See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App.
                                                                                 04-10-00921-CR


1991) (out-of-time appeal from final felony conviction may be sought by filing a writ of habeas

corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-